UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 96-4534

DERON MACK,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 96-4635

DERON MACK,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-96-38)

Submitted: March 11, 1997

Decided: March 27, 1997

Before RUSSELL, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, Kathleen M.
Kahoe, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Deron Mack, a prisoner of the District of Columbia Department of
Corrections at the Lorton Reformatory, appeals from his convictions
of prisoner possession of heroin in violation of 21 U.S.C. § 841(a)(1)
(1994), and possession with intent to distribute heroin in violation of
18 U.S.C. § 13 (1994), assimilating Va. Code Ann. § 53.1-203(5)
(Michie 1994). He also appeals the district court's denial of his
motion for new trial. We find that the district court did not abuse its
discretion in allowing expert testimony concerning drug use and dis-
tribution at Lorton Reformatory and in denying the defendant's
motion for new trial based on newly discovered evidence. Accord-
ingly, we affirm.

Lorton Correctional Officer Segeant Anthony Banks observed
inmate Deron Mack acting suspiciously and attempting to hide some-
thing under a mattress. As Banks approached Mack, he attempted to
throw the item away. Banks seized the item: an old sock containing
what Banks believed to be contraband and United States currency.
Security Lieutenant King investigated further and removed from the
sock six small packets containing a white substance, a larger packet
containing a brownish substance, and $570 in cash. Testing revealed
that the white substance was heroin of 24% purity, and the brownish
substance was heroin of 81% purity. Thereafter, a jury convicted
Mack of prisoner possession of heroin and possession with intent to
distribute heroin, and the court sentenced him to supervised release
consecutive to his present sentence, along with a special assessment.

                    2
On appeal, Mack contends that the district court abused its discre-
tion in allowing the testimony of Captain Grillo because, he asserts,
Grillo's testimony was not admissible under Fed. R. Evid. 704(b).
Contrary to Mack's characterization, Grillo did not opine as to an "in-
tent to distribute." Instead, Grillo noted that Mack's possession of
$570, along with one packet of heroin of 81% purity and six packets
of heroin of 24% purity indicated a distribution network. Because
Grillo's testimony as to the modus operandi of drug traffickers within
Lorton was permissible, we find that the district court did not abuse
its discretion in allowing the testimony. See United States v.
Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994).

Mack also challenges the district court's denial of his motion for
new trial. Mack contends that the discovery of an error made by the
Government's fingerprint expert in a separate case more than a year
prior to Mack's trial entitles him to a new trial. We review the district
court's denial of a motion for new trial for abuse of discretion. United
States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995). The district court
determined that Mack failed to meet the required standard for grant-
ing a new trial. See United States v. Chavis, 880 F.2d 788, 793 (4th
Cir. 1989). Because the information about the error in the earlier case
was not material to the issue of whether Mack possessed heroin with
intent to distribute, was merely impeaching, and would probably not
produce an acquittal, we conclude that the district court did not abuse
its discretion in denying Mack's motion for new trial based on the
ground of newly discovered evidence. See United States v. Chavis,
880 F.2d at 793.

Mack's convictions are accordingly affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     3